DETAILED ACTION
This office action is in response to the communication received on 07/08/2022 concerning application no. 16/313,862 filed on 12/27/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I and species E (Fig. 7A), purportedly corresponding to claim 1 – 28, 55 and 56, in the reply filed on 07/08/2022 is acknowledged.
Upon further review, it is noted that claim 18 is drawn to elements solely disclosed as being related to species F and H. Claim 18 is therefore constructively withdrawn from prosecution as directed to a non-elected species.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/23/2019, 07/19/2019, 11/17/2020 and 07/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The use of the term Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: integrated circuit comprising a multi-transistor circuit and a modulation circuit configured to in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 17, 19 – 28, 55 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “an integrated circuit comprising a multi-transistor circuit and a modulation circuit configured to modulate a current based on the electrophysiological signal”.  It is unclear if it is the integrated circuit which is “configured to modulate a current based on the electrophysiological signal” or if it is the modulation circuit which is “configured to modulate a current based on the electrophysiological signal.”
The term “about” in claim(s) 3 and 4 is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would constitute “about 5 mm” as required by claim 3 or “about 0.5 mm or more” as required by claim 4.
The term “near” in claim 25 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how “near the tissue” the device must be implanted to satisfy the claim limitations.
Claims 4 and 14 contain open ended limitations (e.g. “about 0.5 mm or more” in claim 4 and “compressed by a factor of 5 or more relative to the analog signal” in claim 14) (emphasis added). It is unclear what the upper limit to the claimed range is and, therefore, what the scope of the protection sought is.
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 – 8, 10 – 12, 15 – 17, 20 – 28, 55 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. “Neural Dust: An Ultrasonic Low Power Solution for Chronic Brain-Machine Interfaces” (herein Seo) (cited in the IDS dated 04/23/2019).
With regard to claim 1, Seo discloses an implantable device, neural dust, comprising: a first electrode and a second electrode, recording sites, configured to engage a tissue, cortical/brain, and detect an electrophysiological signal, neural signal; an integrated circuit comprising a multi-transistor circuit and a modulation circuit, CMOS frontend, configured to modulate a current based on the electrophysiological signal; and an ultrasonic transducer configured to emit an ultrasonic backscatter encoding the electrophysiological signal from the tissue based on the modulated current (Figs. 1 & 7; pg. 6, left column, ll. 5 – 49; pg. 6, right column, ¶ 3 – pg. 7, right column, ¶ 2; pg. 7, ¶ spanning left and right columns; pg. 8, ll. 3 – 27).
Regarding claim 2, Seo discloses wherein the multi-transistor circuit comprises a digital circuit (pg. 7, ¶ spanning left and right columns).  The presence of an analog to digital converter as a portion of the data acquisition section illustrated in Fig. 7 implies that the circuit elements not related to data acquisition or power harvesting through the transducer are digital.  The data acquisition is considered to be analog, as is customary, due to the presence of the analog to digital converter interfacing the data acquisition section with the communication section in the CMOS front-end.  
With regard to claim 4, Seo discloses wherein the first electrode and the second electrode are spaced by about 0.5 mm or more, an electrode is spaced > 50 – 100 μm from the base of the neural dust implant (Fig. 9; pg. 9, right column, ll. 15 – 22).
Regarding claim 6, Seo discloses wherein the tissue is muscular tissue or nervous tissue, cortical/brain neural tissue (Fig. 1; pg. 6, left column, ll. 5 – 49).
	With regard to claim 7, Seo discloses wherein the tissue is part of the peripheral nervous system or the central nervous system, cortical/brain neural tissue (Fig. 1; pg. 6, left column, ll. 5 – 49).
Regarding claim 8, Seo discloses wherein the tissue is brain tissue or a peripheral nerve, cortical/brain neural tissue (Fig. 1; pg. 6, left column, ll. 5 – 49).
With regard to claim 10, Seo discloses three or more electrodes (Fig. 9; pg. 9, right column, ll. 15 – 22).
Regarding claim 11, Seo discloses wherein the digital circuit is configured to operate the modulation circuit (Fig. 7; pg. 7, ¶ spanning left and right columns).  The modulation circuit is illustrated in Fig. 7 as being a portion of the CMOS front-end not related to data acquisition.  The data acquisition is considered to be analog, as is customary, due to the presence of the analog to digital converter interfacing the data acquisition section with the communication section.  As a result, all portions of the circuit not related to data acquisition or power harvesting through the transducer are considered to be digitally operated.
With regard to claim 12, Seo discloses wherein the digital circuit is configured to transmit a digital signal to the modulation circuit, output of the analog to digital converter, wherein the digital signal is based on the detected electrophysiological signal (Fig. 7; pg. 7, ¶ spanning left and right columns).  The analog to digital circuit is illustrated in Fig. 7 as being a portion of the CMOS front-end not related to data acquisition.  The data acquisition is considered to be analog, as is customary, due to the presence of the analog to digital converter interfacing the data acquisition section with the communication section.  As a result, all portions of the circuit not related to data acquisition or power harvesting through the transducer are considered to be digitally operated using digital signals.
Regarding claim 15, Seo discloses wherein the integrated circuit comprises a spike detector (pg. 7, right column, ll. 20 – 37; pg. 8, right column, ll. 32 – pg. 9, left column, l. 3).
With regard to claim 16, Seo discloses wherein the integrated circuit comprises a power circuit, power management block diagram (Fig. 7; pg. 7, ¶ spanning left and right columns).
Regarding claim 17, Seo discloses wherein the integrated circuit comprises an analog-to-digital converter (ADC) (Fig. 7; pg. 7, ¶ spanning left and right columns).
With regard to claim 20, Seo discloses wherein the ultrasonic transducer is configured to receive ultrasonic waves that power the implantable device (Figs. 4 & 7; pg. 4, right column, lines 30 – 43; pg. 8, left column, ll. 3 – 27).
 Regarding claim 21, Seo discloses wherein the ultrasonic transducer is configured to receive ultrasonic waves from an interrogator comprising one or more ultrasonic transducers (Fig. 1; pg. 1, right column, ll. 21 – 29; pg. 4, right column, lines 30 – 43). 
With regard to claim 22, Seo discloses wherein the ultrasonic transducer is a bulk piezoelectric transducer, a piezoelectric micro-machined ultrasonic transducer (PMUT), or a capacitive micro-machined ultrasonic transducer (CMUT) (Figs. 3 & 9; pg. 3, right column, ll. 16 – 56).  The transducers of Seo are considered equivalent to a bulk piezoelectric transducer.
Regarding claim(s) 23 & 24, Seo discloses wherein the implantable device is implanted in a subject, wherein the subject is a human (Abstract; pg. 3, right column, ll. 16 – 56).  Encapsulation is used to implant into human tissue.
With regard to claim 25, Seo discloses wherein the implantable device is implanted near the tissue (Abstract; pg. 6, left column, ll. 5 – 25).
Regarding claim 26, Seo discloses wherein the first electrode and the second electrode are implanted in the tissue or on the tissue (pg. 10, left column, ll. 20 – 24).
With regard to claim 27, Seo discloses wherein the implanted device is at least partially encapsulated by a biocompatible material (pg. 10, left column, ll. 20 – 24).
Regarding claim 28, Seo discloses wherein at least a portion of the first electrode and the second electrode are not encapsulated by the biocompatible material, recording electrodes are exposed to the brain (pg. 10, left column, ll. 20 – 24).
With regard to claim 55, Seo discloses wherein the integrated circuit is configured to compress data, the CMOS front end contains an ADC (Fig. 7; pg. 7, ¶ spanning left and right columns).  Any recording of a physiological signal that is passed through an analog to digital converter will result in data compression as it is not feasible to sample the entirety of a signal. See e.g. the Nyquist–Shannon sampling theorem.  It is therefore seen that the device of Seo is capable of performing as claimed.
Regarding claim 56, Seo discloses wherein the integrated circuit is configured to filter false electrophysiological signal, μV-level desired signal is separated from large offsets and low frequency disturbances (e.g. noise) (pg. 6, left column, ll. 5 – 25).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. “Neural Dust: An Ultrasonic Low Power Solution for Chronic Brain-Machine Interfaces” (herein Seo) in view of “Model validation of untethered, ultrasonic neural dust motes for cortical recording” (herein Seo 2015) (cited in the IDS dated 04/23/2019).
Unless otherwise noted, the rationale for the combination of references remains the same throughout this section.
With regard to claim 3, Seo discloses a body that comprises the ultrasonic transducer and the modulation circuit, within the CMOS front end (Figs. 7 & 9; pg. 7, ¶ spanning left and right columns) but fails to disclose wherein the body is about 5 mm or less in length in the longest dimension.
Seo 2015 discloses that the body is about 5 mm or less in length in the longest dimension (Fig. 6b).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of having a body which is about 5 mm or less in length in the longest dimension.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Seo to include a body which is about 5 mm or less in length in the longest dimension as taught by Seo 2015, since this permits use of an ultraminiature as well as extremely compliant system that enables massive scaling in the number of neural recordings from the brain while providing a path towards truly chronic brain machine interface.
Regarding claim 5, Seo in view of Seo 2015 fails to disclose a non-responsive reflector, PCB (Seo 2015: Fig. 6a-b).
With regard to claim 19, Seo in view of Seo 2015 discloses a body that comprises the ultrasonic transducer and the modulation circuit, wherein the body has a volume of about 5 mm3 or less (Seo 2015: Abstract, Fig. 6b).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. “Neural Dust: An Ultrasonic Low Power Solution for Chronic Brain-Machine Interfaces” (herein Seo) (cited in the IDS dated 04/23/2019) in view of Ewert et al. (US 2014/0128932, herein Ewert).
Regarding claim 9, Seo fails to disclose the tissue being skeletal muscle, cardiac muscle, or smooth muscle.
Ewert teaches having the tissue be skeletal muscle, cardiac muscle, or smooth muscle, myocardium (Figs. 6, 7; [0023, 0050, 0103]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of having the tissue be skeletal muscle, cardiac muscle, or smooth muscle.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Seo to include having the tissue be skeletal muscle, cardiac muscle, or smooth muscle as taught by Ewert, since this allows for a real-time system for evaluating ventricular contractility in a safe, effective, and reproducible way to restore ventricular function.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. “Neural Dust: An Ultrasonic Low Power Solution for Chronic Brain-Machine Interfaces” (herein Seo) (cited in the IDS dated 04/23/2019) in view of Armstrong et al. (US 2011/0288615, herein Armstrong).
Regarding claim 13, Seo fails to disclose wherein the digital signal comprises a unique implantable device identifier or a unique electrode pair identifier.
Armstrong teaches wherein the digital signal comprises a unique implantable device identifier or a unique electrode pair identifier (Abstract; [0153 – 0154, 0165]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the digital signal comprising a unique implantable device identifier or a unique electrode pair identifier.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Seo to include the digital signal comprising a unique implantable device identifier or a unique electrode pair identifier as taught by Armstrong, since this allows for a fully implanted device which may be more acceptable or desirable when the implanted device has the ability to communicate with external devices, such as to confirm proper operation.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. “Neural Dust: An Ultrasonic Low Power Solution for Chronic Brain-Machine Interfaces” (herein Seo) (cited in the IDS dated 04/23/2019) in view of Hutson (US 5,662,109).
Regarding claim 14, Seo fails to disclose wherein the digital signal is compressed by a factor of 5 or more relative to an analog signal.
Huston teaches wherein the digital signal is compressed relative to an analog signal (Abstract; Col. 4, ll. 21 – 28).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the digital signal being compressed relative to an analog signal.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Seo to include the digital signal being compressed relative to an analog signal as taught by Huston, since compressed data can be altered to enhance or suppress desired features.
Huston is silent as to the compression being by a factor of 5 or more.  It is noted that Huston relies upon the same compression routine, single value decomposition, as disclosed by applicant (see the pre-grant publication of the instant application at [0097]). 
Huston discloses the claimed invention except for the compression being by a factor of 5 or more.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide for the compression being by a factor of 5 or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges by routine experimentation involves only routine skill in the art, the results of such optimization being reasonably predictable at increasing efficiency of communication.	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/313,865 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regard to claim 1, Application No. 16/313,865 discloses an implantable device, comprising: a first electrode and a second electrode configured to engage a tissue and detect an electrophysiological signal, information; an integrated circuit comprising a multi-transistor circuit and a modulation circuit configured to modulate a current based on the electrophysiological signal; and an ultrasonic transducer configured to emit an ultrasonic backscatter encoding the electrophysiological signal from the tissue based on the modulated current, via backscatter waves (Claims 1, 15 and 16).  The specification of Application No. 16/313,865 discloses that the information may be a detected electrophysiological signal [0025] and that the integrated circuit may be an ASIC containing multiple transistors [0256 & 0325].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793